Citation Nr: 1418390	
Decision Date: 04/24/14    Archive Date: 05/02/14

DOCKET NO.  12-05 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee

THE ISSUE

Entitlement to service connection for frostbite of the feet with leg and ankle pain.


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to March 1953.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO in Nashville, Tennessee has current jurisdiction.

The Veteran timely perfected an appeal of the RO's denial of his service connection claim for frostbite of the feet with leg and ankle pain.  In August 2013, the Board remanded the issue for further development.

This appeal was processed using the Veterans Benefit Management System (VBMS) paperless claims processing system.  In addition to the VBMS electronic file, the Veteran also includes an electronic Virtual VA paperless claims file, which contains documents that are either duplicative of the evidence in the VBMS file or are irrelevant to the issue on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran's claim for service connection claim for frostbite of the feet with leg and ankle pain was most recently remanded by the Board in August 2013 to obtain additional military personnel records and afford the Veteran a VA examination.  In its remand, the Board directed the examiner to provide an opinion as to whether it is at least as likely as not (50 percent probably or greater) that any of the Veteran's current foot, ankle, and lower leg disorders, including degenerative changes, gout, and peripheral vascular disease, are residuals of frostbite of the feet or exposure to cold weather while performing outdoor work in winter months in Korea in 1952.

In September 2013, the Veteran underwent VA examination.  The examiner diagnosed the Veteran with frostbite bilateral feet which occurred in 1952.  During the examination, the Veteran reported current complaints of numbness in his feet extending to his legs, and the examiner documented the Veteran's foot symptoms as numbness, cold sensitivity, and nail abnormalities.  The examiner also noted that x-ray reports of the Veteran's right and left feet showed osteoarthritis.  The examiner affirmatively answered that the Veteran has "other pertinent physical findings, complications, conditions, signs, and symptoms resulting from a cold injury."  However, in describing such, the examiner stated only that the Veteran's nail changes are consistent with fungal infection, not frostbite, and that the Veteran's diminished sensation from his feet to his knees is consistent with peripheral neuropathy, not frostbite.  In addition, the examiner noted that the Veteran's cold injury residuals impacted his ability to work and recommended sedentary work.  From the foregoing, the examiner concluded that it was less likely than not that the Veteran's foot and lower leg issues were incurred in or caused by his in-service exposure to cold, or frostbite.  By way of rationale, the examiner explained that the Veteran's nail changes are consistent with fungal infection, not frostbite; that his diminished sensation from the feet to the knees is consistent with peripheral neuropathy, not frostbite; and that it is unlikely that the Veteran's current problems with feet numbness are from frostbite he experienced in 1952.

The Board finds such opinion insufficient because it is internally inconsistent and because it does not comply fully with the directives of the Board's October 2013 Remand.

First, although the examiner indicated that the Veteran's has "other pertinent physical findings, complications, conditions, signs, and symptoms resulting from a cold injury," the examiner did not include any discussion of such and instead stated only that the Veteran's nail changes and decreased sensation were due to fungal infection and peripheral neuropathy, respectively.  The examiner also found that the Veteran's cold injury residuals impacted his ability to work and thus recommended sedentary work.  The Board finds that these statements simultaneously suggest that Veteran has cold injury residuals, yet the remainder of the examiner's report and its conclusion indicate otherwise.  Such contradiction could be the result of clerical error, but the Board is unable to reconcile the incongruity.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Because the September 2012 VA examination opinion contains contrary responses as to whether the Veteran has cold injury residuals, an addendum opinion should be obtained for clarification.

Second, the September 2013 VA examination did not provide an opinion addressing all of the Veteran's complaints and conditions.  The Board requested an opinion as to whether it is at least as likely as not (50 percent probably or greater) that any of the Veteran's current foot, ankle, and lower leg disorders, including degenerative changes, gout, and peripheral vascular disease, are residuals of frostbite of the feet or exposure to cold weather.  While the examiner addressed the Veteran's nail changes and foot-to-knee numbness, he did not provide an opinion concerning the Veteran's current foot, ankle, and lower leg pain and disorders of osteoarthritis, gout, and peripheral vascular disease.  Because not all of the Board's August 2013 directives were complied with, another remand is required to ensure fulfillment of the Board's prior remand instructions by obtaining an addendum opinion.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The file should be returned to the September 2013 VA examiner to provide an addendum opinion.  If the September 2013 VA examiner is not available, the claims file should be forwarded to a similarly qualified examiner to provide the requested opinion.  At the discretion of the examiner, another in-person examination may be ordered.  The entire claims file, to include a copy of this Remand, must be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted, to include an examination, if deemed necessary by the reviewing examiner.

Request that the examiner review the claims file and note the review in an examination report.  Request that the examiner provide an opinion, using the appropriate resources within VA to include a cold-injury protocol examination, whether it is at least as likely as not (i.e., 50 percent probability or greater) that any of the Veteran's current foot, ankle, and lower leg complaints of pain and disorders including gout, peripheral vascular disease, and such degenerative changes as osteoarthritis, are residuals of frostbite of the feet or exposure to cold weather while performing outdoor work in winter months in Korea in 1952.  The examiner must consider the Veteran's reports of the conditions he experienced in service, the nature of his observed symptoms at that time, and any continuity of symptoms after service.

2. Thereafter, re-adjudicate the claims for service connection for frostbite of the feet with ankle and leg pain.  If any benefit sought is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



